
	

113 S1363 IS: Energy Consumers Relief Act of 2013
U.S. Senate
2013-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1363
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2013
			Mr. Heller introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To protect consumers by prohibiting the Administrator of
		  the Environmental Protection Agency from promulgating as final certain
		  energy-related rules that are estimated to cost more than $1,000,000,000 and
		  will cause significant adverse effects to the economy.
	
	
		1.Short titleThis Act may be cited as the
			 Energy Consumers Relief Act of
			 2013.
		2.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)Covered
			 energy-related ruleThe term
			 covered energy-related rule means a rule of the Environmental
			 Protection Agency that—
				(A)regulates any aspect of the production,
			 supply, distribution, or use of energy or provides for that regulation by
			 States or other governmental entities; and
				(B)is estimated by the Administrator or the
			 Director of the Office of Management and Budget to impose direct costs and
			 indirect costs, in the aggregate, of more than $1,000,000,000.
				(3)Direct
			 costsThe term direct costs has the meaning given
			 the term in chapter 8 of the document of the Environmental Protection Agency
			 entitled Guidelines for Preparing Economic Analyses and dated
			 December 17, 2010.
			(4)Indirect
			 costsThe term indirect
			 costs has the meaning given the term in chapter 8 of the document of the
			 Environmental Protection Agency entitled Guidelines for Preparing
			 Economic Analyses and dated December 17, 2010.
			(5)RuleThe term rule has the meaning
			 given the term in section 551 of title 5, United States Code.
			(6)SecretaryThe
			 term Secretary means the Secretary of Energy.
			3.Prohibition
			 against finalizing certain energy-related rules that will cause significant
			 adverse effects to the economyNotwithstanding any other provision of law,
			 the Administrator shall not promulgate as final any covered energy-related rule
			 if the Secretary determines under section 4(d) that the rule will result in
			 significant adverse effects to the economy.
		4.Reports and
			 determinations prior to promulgating as final certain energy-related
			 rules
			(a)In
			 generalBefore promulgating as final any covered energy-related
			 rule, the Administrator shall carry out the activities described in subsections
			 (c) through (d).
			(b)Report to
			 CongressFor each covered
			 energy-related rule, the Administrator shall submit to Congress a report (and
			 transmit a copy to the Secretary) containing—
				(1)a
			 copy of the rule;
				(2)a
			 concise general statement relating to the rule;
				(3)an estimate of the
			 total costs of the rule, including the direct costs and indirect costs of the
			 rule;
				(4)an estimate
			 of—
					(A)the total
			 benefits of the rule; and
					(B)when those
			 benefits are expected to be realized;
					(5)a description of
			 the modeling, the assumptions, and the limitations due to uncertainty,
			 speculation, or lack of information associated with the estimates under
			 paragraph (4);
				(6)an estimate of
			 the increases in energy prices, including potential increases in gasoline or
			 electricity prices for consumers, that may result from implementation or
			 enforcement of the rule; and
				(7)a
			 detailed description of the employment effects, including potential job losses
			 and shifts in employment, that may result from implementation or enforcement of
			 the rule.
				(c)Initial
			 determination on increases and impactsThe Secretary, in
			 consultation with the Federal Energy Regulatory Commission and the
			 Administrator of the Energy Information Administration, shall prepare an
			 independent analysis to determine whether the covered energy-related rule will
			 cause—
				(1)any increase in
			 energy prices for consumers, including low-income households, small businesses,
			 and manufacturers;
				(2)any impact on fuel
			 diversity of the electricity generation portfolio of the United States or on
			 national, regional, or local electric reliability;
				(3)any adverse effect on energy supply,
			 distribution, or use due to the economic or technical infeasibility of
			 implementing the rule; or
				(4)any other adverse effect on energy supply,
			 distribution, or use (including a shortfall in supply and increased use of
			 foreign supplies).
				(d)Subsequent
			 determination on adverse effects to the economyIf the Secretary
			 determines, under subsection (c), that the rule will result in an increase,
			 impact, or effect described in that subsection, then the Secretary, in
			 consultation with the Administrator, the Secretary of Commerce, the Secretary
			 of Labor, and the Administrator of the Small Business Administration,
			 shall—
				(1)determine whether the rule will result in
			 significant adverse effects to the economy, taking into consideration—
					(A)the costs and benefits of the rule and
			 limitations in calculating those costs and benefits due to uncertainty,
			 speculation, or lack of information; and
					(B)the positive and negative impacts of the
			 rule on economic indicators, including those related to gross domestic product,
			 unemployment, wages, consumer prices, and business and manufacturing activity;
			 and
					(2)publish the
			 results of that determination in the Federal Register.
				
